Exhibit 10.4 EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”) is made and entered into between Bio-Techne Corporation, a Minnesota corporation, and [Executive Officer] (each may be referred to individually as a “Party” and collectively as the “Parties”). RECITALS Whereas, Bio-Techne wishes to employ Employee under the terms and conditions set forth in this Agreement, and Employee wishes to accept such employment under the terms and conditions set forth in this Agreement; NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants contained herein, Bio-Techne and Employee agree as follows: ARTICLE 1. TERM OF EMPLOYMENT: DUTIES AND SUPERVISION Parties . The Parties to this Agreement are [Executive Officer] (“Employee”) and Bio-Techne Corporation (“Bio-Techne”). As used herein, Bio-Techne refers to Bio-Techne Corporation and its subsidiaries, including but not limited to Research and Diagnostic Systems, Inc. (“R&D”), unless specifically provided otherwise. All of the rights and obligations created by this Agreement may be performed by or enforced by or against Bio-Techne or R&D or any other appropriate Bio-Techne subsidiary. Employment and Term of Employment . Bio-Techne hereby employs Employee and Employee hereby accepts employment as [TITLE] on the terms and conditions set forth in this Agreement. Employee’s employment hereunder will commence on [DATE] and will terminate when terminated by either Party pursuant to Section 4 hereof. Duties and Supervision . A.During the term of his employment, Employee agrees to devote his full business and professional time, energy, diligence and best efforts to the business and affairs of Bio-Techne, and to perform such services and duties Employee may from time to time be assigned by Bio-Techne, and specifically its Chief Executive Officer. B.Employee agrees to be subject to Bio-Techne’s control, rules, regulations, policies and programs. Employee further agrees that he will carry on all correspondence, publicity and advertising in Bio-Techne’s name and he shall not enter into any contract on behalf of Bio-Techne except as expressly authorized by Bio-Techne. ARTICLE 2. COMPENSATION AND BENEFITS Base Salary . Bio-Techne will pay Employee as base compensation for services to be rendered hereunder an annual base salary, which currently is [ ] Dollars [($)], to be paid bi-weekly or in accordance with the usual payroll practices of Bio-Techne. The base annual salary amount will be reviewed and adjusted by Bio-Techne’s Executive Compensation Committee from time to time (but no less than annually) in its sole discretion. The base annual salary will be inclusive of all applicable income, Social Security, and other taxes and charges that are required by law to be withheld by Bio-Techne or that are requested to be withheld by Employee. Management Incentive Plan . During each fiscal year of the Term of Employee’s employment, Employee shall be eligible to participate in Bio-Techne’s Management Incentive Plan (the “Management Incentive Plan”). For fiscal year 2015, upon approval of the Management Incentive Plan by Bio-Techne’s Executive Compensation Committee, Employee shall be eligible to earn a cash bonus targeted at [] percent [(%)] of his base salary based on achievement of targets approved by Bio-Techne’s Board of Directors or Executive Compensation Committee. After receipt of Bio-Techne’s final audit report of the applicable fiscal year, Bio-Techne’s Executive Compensation Committee will determine and certify in writing the degree to which the annual targets have been achieved and calculate the portion of Employee’s potential cash bonus (if any) that will be paid . If earned, any such cash bonus will be paid as soon as administratively practicable thereafter, but in no event later than would be permitted under the short-term deferral period defined by Section 409A of the Internal Revenue Code of 1986, as amended (“Code Section 409A”). Long-term Equity Awards . Executive will be eligible to participate in and receive periodic equity grants commensurate with his position and level in any equity-based or equity related compensation plan, programs or agreements of Bio-Techne made available generally to its executive officers; provided that the amount, timing, and other terms of any future grant shall be determined by the Bio-Techne Board of Directors, or its designated committees, in its sole discretion. Miscellaneous Benefits . Bio-Techne will provide Employee the following additional benefits: A.Reimbursement in accordance with Bio-Techne’s standard reimbursement policies in effect from time to time for ordinary, necessary and reasonable out-of-pocket business expenses incurred by Employee in performing his duties for Bio-Techne so long as properly substantiated. B.Paid vacation of four (4) weeks per calendar year, to be taken at such times as selected by Employee and as approved by the Chief Executive Officer or his designee. Carryover, forfeiture or payout of unused vacation time from period to period or upon termination of employment shall be in accordance with Bio-Techne’s policies that may be in effect from time to time. Other Employee Compensation and Benefits . In addition to the compensation and benefits provided to Employee in Sections 2.1 through 2.4 hereof, Employee will be entitled to participate in other employee compensation and benefit plans from time to time established by Bio-Techne and made available generally to all employees of the hiring entity to the extent that Employee’s age, tenure and title make him eligible to receive those benefits. Employee will participate in such compensation and benefit plans on an appropriate and comparable basis determined by the Board of Directors by reference to all other employees eligible for participation. With regard to all insured benefits to be provided to Employee, benefits shall be subject to due application by Employee. Bio-Techne has no obligation to pay insured benefits directly and such benefits are payable to Employee only by the insurers in accordance with their policies. Nothing in this Agreement is intended to or shall in any way restrict Bio-Techne’s right to amend, modify or terminate any of its benefits or benefit plans during the term of Employee’s employment. Employee shall not be reimbursed for unused personal days or sick days upon his termination from employment regardless of the reason, whether voluntary or involuntary. 2 Recoupment . The incentive compensation payable to Employee pursuant to Sections 2.2 and 2.3 hereof shall be subject to reduction, cancellation, forfeiture or recoupment as and to the extent required by the applicable provisions of any law (including without limitation Section 10D of the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder), government regulation or stock exchange listing requirement, or clawback policy or provision implemented by Bio-Techne pursuant to such law, regulation or listing requirement. ARTICLE 3. INVENTIONS, PROPRIETARY INFORMATION AND UNFAIR COMPETITION Prior Agreement . Neither the execution of this Agreement nor any provision in it shall be interpreted as rescinding or revoking the [“Employee Agreement With Respect To Inventions, Proprietary Information, and Unfair Competition” entered into between Bio-Techne and Employee as of even date herewith (the “Prior Inventions, Proprietary Information, and Unfair Competition Agreement”)]. Bio-Techne and Employee hereby agree that the terms and conditions of such Prior Inventions, Proprietary Information, and Unfair Competition Agreement shall continue in full force and effect and shall apply to all businesses of Bio-Techne, including not only business conducted by Bio-Techne but also to business conducted through Bio-Techne or any subsidiary or venture of Bio-Techne now existing or hereafter created. The termination of this Agreement or Employee’s employment shall not terminate Employee’s obligations under the Prior Inventions, Proprietary Information, and Unfair Competition Agreement, the terms and conditions of which shall survive termination of this Agreement and termination of Employee’s employment for any reason, whether voluntary or involuntary. ARTICLE 4. TERMINATION Events of Termination . Notwithstanding any other provision of this Agreement to the contrary or appearing to be to the contrary, Employee’s employment may be terminated as follows: A.By mutual written agreement of the parties; B.Upon Employee’s death; C.
